Citation Nr: 1104802	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-16 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for scars on the face and 
nose.

4.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1998 to October 1998 
and from May 2000 to July 2004.  This matter comes properly 
before the Board of Veterans' Appeals (Board) on appeal from May 
2006, March 2007, and May 2007 rating decisions by the Department 
of Veterans Affairs (VA) Regional Office in Des Moines, Iowa 
(RO).

The Veteran filed his initial claims of entitlement to service 
connection for left shoulder and back disorders, scars on the 
face and nose, and migraine headaches in June 2005.  The RO 
denied these claims in a May 2006 rating decision.  Subsequently, 
the Veteran submitted an August 2006 statement, which the RO 
construed as a claim to reopen the claims of service connection 
for the above disorders.  However, the Veteran's representative 
argued in an October 2009 Appellant's Brief, that the Veteran's 
August 2006 statement constituted a notice of disagreement to the 
May 2006 rating decision.  The Board agrees.  Accordingly, the 
Board will adjudicate the issues as captioned above.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Based upon its review of the Veteran's claims file, the Board 
finds this appeal must be remanded for new VA examinations with 
respect to his claims therein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).

The Veteran attributes his current left shoulder and back 
disorders, scars on the face and nose, and migraine headaches to 
multiple inservice injuries.  Specifically, during an October 
2006 VA examination, the Veteran reported that he was involved in 
a motor vehicle accident in April 2003 while stationed in 
southern Iraq.  He contends that he was driving a truck for an 
infantry unit during a firefight, hit a guardrail, and injured 
his left shoulder.  He stated that he experienced pain, 
stiffness, and discomfort with movement in the left shoulder.  
Subsequently, in April 2004, while he was serving as a cook 
supervisor in Baghdad, he claims that he was knocked unconscious 
while setting up a field kitchen when the tent collapsed on him.  
He contends that he was later told that he was hit in the face 
and sustained laceration injuries on the face.  He also contends 
that he experienced intermittent shoulder pain and migraine 
headaches ever since that time.  While the Veteran's active duty 
service treatment records are negative for any complaints, 
treatments, or diagnoses of a left shoulder disorder, scars on 
the face and nose, and migraine headaches, the Veteran's lay 
statements are competent evidence as to the onset of such 
disorders in service and observable symptoms since his military 
service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding 
that a lay witness is competent to testify to that which the 
witness has actually observed and is within the realm of his 
personal knowledge).

With respect to his service connection claim for a back disorder, 
the Veteran contends that around May or June 2003 while he was 
stationed in Mosul, Iraq, with a combat infantry unit, as a cook, 
a chemical alarm went off when he was offloading rations from a 
humvee onto a dock and lifting 50 to 75 pound boxes.  He tripped 
while reaching for his gas mask and then fell off from the truck 
on his back.  He claims that he had immediate back pain and had 
difficulty standing up straight.  He stated that he went to an 
aid station where he received an injection into his back muscle 
and was put on bed rest for a week, but was unable to do so due 
to the combat situation in Iraq.  He further stated that his back 
pain remained the same or deteriorated ever since that time.  An 
August 2005 service treatment report reflects that the Veteran 
reported low back pain that had lasted for the previous five 
months.  His service treatment records reflect that he continued 
to complain of low back pain through December 2003.  An October 
2003 service treatment report noted an assessment of low back 
pain with weak core muscles.

The Veteran was afforded a VA examination in October 2006 in 
conjunction with these claims.  The October 2006 VA examination 
report indicated diagnoses of rotator cuff tear of the left 
shoulder status post surgical repair, post concussive headaches, 
a healed laceration scar across the bridge of the nose, and 
musculoskeletal pain of the thoracic spine.   However, the Board 
finds the VA examination not adequate for VA purposes.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA 
provides a Veteran with an examination in a service connection 
claim, the examination must be adequate).  It is well established 
that a thorough medical examination is one that "takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 
Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007); 38 C.F.R. 
§ 4.1.  However, the October 2006 VA examiner indicated that the 
Veteran's claims file was not available for review.  Moreover, 
the VA examiner gave no etiology opinions.  Accordingly, new 
examination are required to obtain an opinion on whether any 
current left shoulder and back disorders, scars on the face and 
nose, and migraine headaches exist that are related to the 
Veteran's military service, to include his reported multiple 
injuries in service.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical providers 
who have treated him for his left shoulder, 
back, scars on the face and nose, and 
migraine headaches.  The RO must then obtain 
copies of the related medical records that 
are not already in the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure the 
same, the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the 
claims; and (d) that the Veteran is 
ultimately responsible for providing the 
evidence.  The Veteran and his representative 
must then be given an opportunity to respond.

2.  Thereafter, the RO must afford the 
Veteran the appropriate VA joint examination 
to determine the current existence and 
etiology of any left shoulder and/or back 
disorder(s) found.  The claims folder must 
be provided to and reviewed by the 
examiner.  All pertinent symptomatology and 
findings must be reported in detail.  Any 
indicated diagnostic tests and studies must 
be accomplished.  Following a review of the 
medical records in the claims file, as well 
as the Veteran's lay statements, the examiner 
must state whether any current left shoulder 
and/or back disorder(s) found is related to 
the Veteran's military service, to include 
the claims inservice injuries to the left 
shoulder and back.

With regard to any back disorder found, the 
examiner must specifically indicate whether 
any currently diagnosed back disorder 
represents subsequent manifestations of the 
Veteran complaints of low back pain in 
service from August to December 2003, or 
otherwise related to such complaint or his 
military service.

A complete rationale for all opinions must be 
provided.  If the above requested opinion 
cannot be made without resort to speculation, 
the examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
prepared must be typed.

3.  The RO must also afford the Veteran the 
appropriate VA neurological examination to 
determine the etiology of any current 
migraine headaches.  The claims folder 
must be provided to and reviewed by the 
examiner.  All pertinent symptomatology and 
findings must be reported in detail.  Any 
indicated diagnostic tests and studies must 
be accomplished.  Following a review of the 
medical records in the claims file, as well 
as the Veteran's lay statements, the examiner 
must state whether any current migraine 
headaches found are related to the Veteran's 
military service, to include the claimed 
inservice trauma to the head.  A complete 
rationale for all opinions must be provided.  
If the above requested opinion cannot be made 
without resort to speculation, the examiner 
must state this and specifically explain why 
an opinion cannot be provided without resort 
to speculation.  The report prepared must be 
typed.

4.  The RO must also afford the Veteran the 
appropriate VA skin examination to determine 
the etiology of any current scars on the face 
and nose.  The claims folder must be 
provided to and reviewed by the 
examiner.  All pertinent symptomatology and 
findings must be reported in detail.  Any 
indicated diagnostic tests and studies must 
be accomplished.  Following a review of the 
medical records in the claims file, as well 
as the Veteran's lay statements, the examiner 
must state whether any current scars on the 
face and nose found are related to the 
Veteran's military service, to include the 
claimed inservice laceration injury to the 
face.  A complete rationale for all opinions 
must be provided.  If the above requested 
opinion cannot be made without resort to 
speculation, the examiner must state this and 
specifically explain why an opinion cannot be 
provided without resort to speculation.  The 
report prepared must be typed.

5.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled examination and to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

6.  The examination report(s) must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If any report is deficient in any 
manner, the RO must implement corrective 
procedures.

7.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims must be readjudicated.  If any claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


